DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communications: 12/21/2021. Claims 1, 4-8, 10-13, 15-17, 19-21, and 23-25 are pending. Claims 1, 7, 8, 15, 16 and 23 have been amended, claim 3 has been canceled, claims 2, 9, 14, 18 and 22 were previously canceled and claim 25 has been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-13, 15-17 and 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (U.S. Patent Pub. No. 2016/0154743) in view of Wyatt (U.S. Patent Pub. No. 2003/0210248).
Regarding claims 1, 8 and 16, Pan teaches a method of improving cache performance (claims 1 and 8) and a system (claim 16), comprising: a hardware processor (processor 110 – [0009]) operatively coupled to a storage device (storage unit 116 – [0011]); the hardware processor configured to execute instructions, including instructions for a process (may store instructions that may be retrieved and executed by processor 110 – Pan; [0009]), comprising:
receiving a request for a cache operation at a first storage device (a request to write a first set of dirty data to storage from a cache memory may be read. Such a request may be generated by a cache placement module – Pan; [0015]); 
identifying at least a first input/output operation at a first data block (data block 302; of a first set of dirty data blocks 309 (having blocks 302-308 (i.e. making up a “Group A” of dirty blocks)) of a first data chunk (of read series of blocks 302-318 (i.e. first chunk of read data) – Pan; [0015]),
the first data block (data block 302) having a corresponding first data range (of a first set of dirty data blocks 309 (having blocks 302-308 (i.e. making up a “Group A” of dirty data blocks))) within the first data chunk (among read series of blocks 302-318 (i.e. first chuck of read data) – Pan; [0015]); 
identifying a second input/output operation at a second data block (data block 318; of a second set of dirty data blocks 319 (having dirty data blocks 314-318 (i.e. making up a “Group B” of dirty data blocks))) of the first data chunk (within read series of blocks 302-318 (i.e. first chuck of read data)), the second data block (data block 318) having a corresponding second data range (of a second set of dirty data blocks 319 (having dirty data blocks 314-318 (i.e. making up a “Group B” of dirty data blocks))) within the first data chunk (among read series of blocks 302-318 (i.e. first chuck of read data) – Pan; [0015]); 
initiating a read operation (dirty data to storage from a cache memory may be read – Pan; [0015]) at the first data chunk (series of read blocks 302-318 (i.e. first chunk of read data)) stored on the first storage device (from a cache memory) that comprises the first data block and the second data block (read blocks 302-318 comprising data block 302 (i.e. first data block) and data block 318 (i.e. second data block) – Pan; [0015]; Fig. 3); 
combining the first data block and the second data block (determined whether the first set of dirty data blocks 309 (comprising data block 302 (i.e. first data block)), the second set of dirty data blocks 319 (comprising data block 318 (i.e. second data block)), and the intermediate data blocks 313 may be written to storage in one flush transaction (i.e. combining) – Pan; [0016]) into a second data chunk (into a “second” output chunk to be written to storage) the second data chunk having interleaved dirty data therein (combined chunk for output having dirty data blocks 309, intermediate data blocks 313 (i.e. clean data blocks) and dirty data blocks 319 (i.e. chunk for transmission having clean and dirty data (dirty data interleaved) therein – Pan; [0016]; note, more than two or multiple sets of discontinuous dirty data blocks may be flushed in one transaction – Pan; [0019]; Fig. 4), wherein the single controller transmission operation is associated with a controller for use (storage controller may need to “flush” dirty data from a cache line – Pan; [0007]; controller may instruct processor to determine whether the first set of dirty data blocks, a second set of dirty data blocks, and a number of data blocks therebetween can be written to storage unit from cache memory with one flush transaction – Pan; [0013])  with the first storage device and the second storage device (from cache memory to storage unit – Pan; [0011]-[0013]), and wherein the single controller operation is a transmission operation (controller to flush data from cache to storage unit in one transaction – Pan; [0011]-[0013]); and
writing the second data chunk (combined read data blocks into a “second” output data chunk to be written to storage) of consecutive coalesced data blocks (being interpreted as “one consecutive chunk of data” (see further explanation below)) to a second storage device (storage unit 116 (i.e. a second storage device)) as a third input/output operation (in one flush transaction of output chunk (i.e. a third I/O operation) – Pan; [0016]; Fig. 4) at the second storage device(storage unit 116 (i.e. a second storage device) in which the data was flushed to – Pan; [0016]; Fig. 4), wherein the third input/output operation is performed (in one flush transaction of output chunk (i.e. a third I/O operation) – Pan; [0016]; Fig. 4) on consecutive data blocks of the second storage device based on the consecutive data blocks of the second data chunk (“second” output data chunk comprises dirty data blocks 309, intermediate data blocks (i.e. clean data blocks) 313 and dirty data blocks 319 combined as one consecutive chunk of data to be flushed in one transaction; and is flushed/written to storage unit “as one consecutive chunk” – Pan; [0015]-[0016] and [0019]; Figs. 3 and 4).
	Pan may not necessarily teach data chunk comprising a predetermined number of consecutive coalesced data blocks corresponding to a single controller operation and 
Wyatt teaches data chunk comprising a predetermined number of consecutive coalesced data blocks corresponding to a single controller transmission operation (“Cache Page Flush” (CPFLUSH) is known which flushes cache data with a granularity of a page; a Cache Page Flush may be faster and more efficient than a cache-line flush; Similarly, cache flushes of greater granularity can readily be contemplated – [0058]; i.e. a single cache flush may be limited by granularity, resulting in a predetermined number of consecutive/coalesced data blocks to be flushed in a single transmission/flush transaction) and wherein the single controller transmission operation (i.e. a cache flush) is defined to have the predetermined number of consecutive coalesced data blocks based on at least one characteristic of the first storage device or the second storage device (“Cache Page Flush” (CPFLUSH) is known which flushes cache data with a granularity of a page; a Cache Page Flush may be faster and more efficient than a cache-line flush; Similarly, cache flushes of greater granularity can readily be contemplated (i.e. granularity of the cache being at least one characteristic of a storage device) – [0058]; i.e. a single cache flush may be limited by granularity, resulting in a predetermined number of consecutive/coalesced data blocks to be flushed in a single transmission/flush transaction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan’s flushing of both clean and dirty data in a single transmission to have wherein the single transmission/flush is subject (Wyatt; [0058]).  Therefore, it would have been obvious to combine Pan and Wyatt for the benefits shown above to obtain the invention as specified in the claim.  

Regarding claim 8, Pan teaches via a first interface (interface(s) – Pan; [0012]).

Regarding claims 4, 11 and 19, Pan and Wyatt teach wherein the first input/output operation at the first data block (data block 302) and the second input/output operation at the second data block (data block 318) are performed at non-consecutive data blocks with respect to the first storage device (data block 302 (among set of dirty data blocks 309) and data block 318 (among set of dirty data blocks 319) are discontinuous and separated by blocks 310 and 312 (making up intermediate blocks 313 (i.e. first and second data blocks are non-consecutive)) – Pan; [0016]; Figs. 3 and 4).  

Regarding claims 5 and 12, Pan and Wyatt teach wherein the first storage device is a cache device (from a cache memory), and the second storage device is a backing store corresponding to the cache device (to storage unit 116 – Pan; [0013]; write to storage from a cache memory – Pan; [0015]).  

Regarding claims 6 and 13, Pan and Wyatt teach wherein the first input/output operation is selected from the group consisting of a cache read operation and a cache write operation (request to write a first set of dirty data to storage from a cache memory may be read – Pan; [0015]).  

Regarding claim 7 and 15, Pan and Wyatt teach wherein the first data range (blocks 302-308) and the second data range (blocks 314-318) are defined using logical block addressing (linearly addressed data blocks 302-318; Cache memory may be arranged in accordance with logical block addressing (“LBA”) such that blocks of data therein are linearly or sequentially addressed – Pan; [0001]), and wherein the second data chunk (“second” output data chunk making up the combined read data to be written) is a first data volume that is defined using logical block addressing (linearly addressed data blocks 302-318 (i.e. combination of first dirty data blocks, second dirty data blocks and intermediate blocks (which may contain data that is not dirty)).

Regarding claim 10, Pan and Wyatt teach wherein the output data chunk is a first data volume (combined read data blocks into a second output data chunk to be written to storage comprising blocks 302-318), wherein the first interface is small-computer serial interface (internet small computer system interface  - Pan; [0012]), wherein the first data volume is prepared for transmission via small-computer serial interface prior to the transmitting, and wherein the single input/output operation is a small-computer serial interface input/output operation (Pan teaches SCSI can be used and is well known in the art (Pan; [0012]); One of ordinary skill in the art would understand, when using SCSI, the entire process for preparing/combining/transmitting/writing/etc. must be done in accordance with SCSI protocols).

Regarding claim 17 and 25, Pan and Wyatt teach wherein the instructions to be executed by the processor include instructions for implementing a serial-attached small-computer serial interface process (serial attached small computer system interface (“SAS”) – Pan; [0012]).  

Regarding claim 20, Pan and Wyatt teach wherein the first storage device is a cache device (from a cache memory), wherein the second storage device is a backing store corresponding to the cache device (to storage unit 116 – Pan; [0013]; write to storage from a cache memory – Pan; [0015]), and wherein the output data chunk is written (combined read data blocks into a second output data chunk to be written to storage comprising blocks 302-318) to the second storage device (to storage unit 116 – [0013]) as a third input/output operation (in one flush transaction of output chunk (i.e. a third I/O operation) – Pan; [0016]; Fig. 4). 

Regarding claim 21, Pan and Wyatt teach wherein the first data chunk is an input data chunk (series of read blocks 302-318 (i.e. first chunk (input chunk) of read data)) and the second data chunk is an output data chunk (combined read data blocks into a “second” output data chunk to be written to storage – Pan; [0015]-[0016]; Figs. 3 and 4).

Regarding claim 23, Pan and Wyatt teach wherein the predetermined number of consecutive coalesced data blocks of the second data chunk is determined dynamically (“Cache Page Flush” (CPFLUSH) is known which flushes cache data with a granularity of a page (i.e. a predetermined number of consecutive/coalesced data blocks) – Wyatt; [0058]) and prior to the identifying the first input/output operation based on detecting at least one selected from the group consisting of parameters, data, metadata, and conditions (“Cache Page Flush” (CPFLUSH) is known which flushes cache data with a granularity of a page; a Cache Page Flush may be faster and more efficient than a cache-line flush; Similarly, cache flushes of greater granularity can readily be contemplated (granularity of the cache being at least one characteristic of a storage device(i.e. parameter/data/metadata/conditions/etc.)) – [0058]; i.e. a single cache flush may be limited by granularity, resulting in a predetermined number of consecutive/coalesced data blocks to be flushed and that is flushed in a single transmission/flush transaction from one memory location to another).

Regarding claim 24, Pan and Wyatt teach wherein the first data chunk is an input data chunk and (series of read blocks 302-318 (i.e. first chunk (input chunk) of read data)) and the second data chunk is an output data chunk (combined read data blocks into a “second” output data chunk to be written to storage – Pan; [0015]-[0016]; Figs. 3 and 4), and 
wherein the predetermined second number of data blocks of the second data chunk is based on the predetermined first number of data blocks of the first data chunk (“Cache Page Flush” (CPFLUSH) is known which flushes cache data with a granularity of a page; a Cache Page Flush may be faster and more efficient than a cache-line flush; Similarly, cache flushes of greater granularity can readily be contemplated (i.e. granularity of the cache being at least one characteristic of a storage device) – [0058]; i.e. a single cache flush may be limited by granularity, resulting in a predetermined number of consecutive/coalesced data blocks to be flushed and that is flushed in a single transmission/flush transaction from one memory location to another).

Response to Arguments
Applicant’s arguments, see pgs. 1-4, filed 10/29/2021, with respect to the rejection(s) of claim(s) 1, 8 and 16 under 35 U.S.C. 103, regarding a single flush transaction subject to a predetermined/limited number of blocks, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wyatt.  Wyatt provides a “Cache Page Flush” is known which flushes cache data with a granularity of a page, which is a predetermined size subject to at least one storage system characteristic (i.e. the cache).  Subjecting the flush to a Cache Page Flush may be faster and more efficient than a cache-line flush (i.e. a reason why one of ordinary skill in the art may limit/subject the size of a flush transaction/transmission).  (Wyatt; [0058]).  Therefore, in combination, Pan and Wyatt teach flushing interleaved clean and dirty data blocks, being consecutive and coalesced, in a single transmission and subjecting the flush transmission(s) to a predetermined limitation/size based on characteristics of the memory/storage device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Pub. No. 2004/0073751 – “Cache flushing;” Upon receipt of an abort signal, the flush may be aborted immediately, be aborted after a specified or predetermined time period, or be aborted after the flushing of a portion of the cache of a predetermined size - [0024];
U.S. Patent Pub. No. 2007/0005894 – “Computer system having logically ordered cache management;” One way to ensure that logical ordering is maintained at all levels of memory (including writes to and from the cache) is by moving data to or from the cache in logically organized discrete sections; the cache may include a number of sections at various predetermined granularities, allowing cache space to be allocated in various sizes; Cache flush and fill policies may vary to account for the various granularities - [0048]; and 
U.S. Patent Pub. No. 2015/0032972 – “Methods and apparatus for supporting persistent memory;” to ensure that a committed transaction is durable, it may be necessary for the software performing that transaction (a) to keep track all of the memory addresses which are affected by the transaction, and (b) to explicitly flush each of those addresses (at cache line granularity) out of the cache - [0015]
U.S. Patent Pub. No. 2019/0034345 – “Cache management system and method;” the granularity of the background flush overlap check may be based upon the size or granularity of the cache page; cache management process may flush data per cache page - [0047].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137